Citation Nr: 0728910	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating greater than 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and June 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, denying an increased rating for PTSD 
and entitlement to TDIU respectively.  The veteran had a 
hearing before the Board in July 2007 and the transcript is 
of record.

During the pendency of this appeal, a subsequent November 
2005 rating decision granted the veteran an increased rating 
for his PTSD, increasing the disability rating from 50 
percent to 70 percent, effective November 18, 2003, the date 
of the increased rating claim.  Regardless of the RO's 
actions, the issue remains on appeal before the Board.  After 
the veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. AB 
v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is 
still properly before the Board here and the issue has been 
appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

The veteran claims he is entitled to a schedular 100 percent 
rating based on the severity of his PTSD.  In the 
alternative, the veteran alleges he is entitled to a total 
disability rating because his service-connected conditions, 
primarily his PTSD, render him unemployable.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

With regard to the veteran's PTSD claim, the VCAA letter sent 
to the veteran in December 2003 did not adequately identify 
the evidence necessary to substantiate his increased rating 
claim.  Rather, the letter identified the evidence necessary 
to substantiate service connection claims, an issue not 
currently of relevance.  No letter since has adequately 
identified the issues on appeal and informed the veteran of 
the evidence necessary to substantiate his increased rating 
claim for PTSD.  The veteran is entitled to complete and 
correct VCAA notice followed by a subsequent readjudication.  
On remand, corrective action must be taken. 

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2006).

The veteran was last afforded a VA PTSD examination in 
December 2006.  The examination, however, is inadequate 
because the examiner did not offer an opinion regarding the 
effect his disability has on his employability.  Indeed, the 
Board notes that no VA examination on file contains a 
discussion or medical opinion as to the likelihood that the 
veteran's service-connected disability renders him 
unemployable.  In light of the inadequacy, a new VA 
examination is indicated.

The Board notes that the veteran's TDIU claim is 
"inextricably intertwined" with any questions as to the 
current severity of service-connected disabilities.  The 
Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 181 (1991).  Here, the veteran's main argument 
centers on the severity of his PTSD.  Thus, his TDIU claim 
must be adjudicated after full development and adjudication 
of the PTSD claim.  Id.

During his hearing, the veteran identified extensive PTSD 
treatment at various VA facilities, to include Reno, Nevada, 
Fayetteville, Arkansas and, most recently, Mt. Vernon, 
Illinois.  Specifically, the veteran indicated his regular 
therapist told him he would never return to the workforce.  
While there is an opinion in the treatment records indicating 
his work performance is significantly affected by his PTSD 
symptoms and he has not worked for about three years, the 
specific opinion identified by the veteran is not currently 
of record.

Accordingly, the RO should take this opportunity to ensure 
that all treatment records are obtained and associated with 
the claims folder.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Accordingly, the RO must obtain these records as well as any 
other records at any VAMC identified by the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), with respect to his 
claim for an increased rating for PTSD and 
entitlement to TDIU is completed.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  In addition, the 
corrective VCAA notice should include a 
discussion of disability rating and 
effective date matters.  The veteran 
should also be asked to clarify the dates 
and location of any and all VA medical 
treatment, to include dates of treatment 
at Reno, Nevada; Fayetteville, Arkansas 
and Mt. Vernon, Illinois.  

2.  After giving the veteran an 
appropriate time to respond, obtain VA 
medical treatment records from any place 
identified as well as the following:

*	VAMC Reno, Nevada from 2003 to the 
present;
*	VAMC Fayetteville, Arkansas from 
May 2007 to the present;
*	VAMC Mt. Vernon, Illinois from May 
2007 to the present.

Any attempts to obtain records, which are 
ultimately unsuccessful, should be 
documented in the claims folder.

3.  After the above records are obtained, 
to the extent available, schedule the 
veteran for a psychiatric examination for 
his PTSD, to ascertain the current level 
of severity of his condition.  The 
examiner must conduct all necessary tests. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
medical opinion in regard to the 
following: What overall effect, if any, 
the veteran's service-connected 
disabilities have on his ability to obtain 
and retain employment; that is, whether it 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  

Consideration may be given to the veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non-service-connected 
disabilities.

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions, to include 
the SSA disability determination and the 
veteran's VA treatment records.

4.  After the above is complete, and after 
complete development and adjudication of 
any and all inextricably intertwined issues 
is complete, readjudicate the veteran's 
claims.  If the claims remain denied, 
provide the appellant a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

